                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ANN MARIE WILSON,                                  )
              Plaintiff,                           )
                                                   )
v.                                                 )       No. 3:19-cv-122-B (BT)
                                                   )
KAUFMAN COOUNTY JAIL and SHERIFF                   )
BRIAN BEAVERS,                                     )
               Defendants.                         )

                                           ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The objections

are overruled, and the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

       Signed this 6th day of May, 2019.




                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
